Title: Ebenezer Herrick to Thomas Jefferson, 24 March 1812
From: Herrick, Ebenezer
To: Jefferson, Thomas


          
                  Sir 
                   
                     West Stockbridge 
                     March 24th 1812
              yours of Feby 20th has Just come to hand containing two bills of the amount of 15. Dollars with a request that I would send you one of my machines Also a Copy of an Advertisement taken from a News paper which is not Just as I have published but Sir the plan of the machine is such as to admit of any number of spindles that will best accommodate for familys use the best Recommendation I think will be to say it has done—a young woman my Neighbour has spun last season, over 1000 Runs of good woolen yarn at the rate of from 6 to 9 Runs per day she observes that she can now spin 10. runs per day on the same machine—as to  person spining at that rate without some acquaintance with it can not be expected as practice is the only way
                  
                   to be expert at any business—as to spining Cotton we have had but small opportunity to ascertain the value of it for that purpose as great numbers of Cotton Factories are in this vicinity—we find it will spin Cotton of a coarse kind 
                     Quality best however—It is great repute here—as to the method of Conveyance by Vessels from Boston to Richmond. I think will be some trouble as I live 150. miles from Boston and but about 25. miles from Hudson—a machine might be sent to New York at any time—I shall delay sending it on until I hear from you again, will then convey it as you may direct please to write me as soon as possible & accept the assurance of my Respect
          
            Ebenezer
            Herrick
        